 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9                                 WESTERN DIVISION
10
     _________________________________
11                                   )
     RICARDO ESTRADA BARBARIN, )                    No. ED CV 17-00257-VBF-LAL
12                                   )
                      Petitioner,    )              ORDER
13                                   )              Overruling Petitioner’s Objections;
               v.                    )              Adopting Report & Recommendation;
14                                   )              Denying the Habeas Corpus Petition;
                                     )
15   RAYMOND MADDEN (Warden),        )              Dismissing the Action With Prejudice;
                                     )              Terminating the Case (JS-6)
16                  Respondent.      )
     _________________________________
17
           As required by Fed. R. Civ. P. 72(b)(3), the Court has engaged in de novo
18
     review of the portions of the R&R to which petitioner has specifically objected. The
19
     Magistrates Act does not require a written explanation of the reasons for rejecting
20
     objections, MacKenzie v. Calif. AG, 2016 WL 5339566, *1 (C.D. Cal. Sept. 21,
21
     2016), particularly where they are “plainly unavailing”, Smith v. Calif. Jud. Council,
22
     2016 WL 6069179, *2 (C.D. Cal. Oct. 17, 2016). Finding no error of law, fact, or
23
     logic in the well-reasoned R&R, the Court will accept the Magistrate Judge’s factual
24
     findings and legal conclusions and implement her recommendations.
25
           In his objections to the R&R, petitioner contends for the first time that the
26
     state court applied Supreme Court law unreasonably in finding that the evidence
27
28                                            -1-
 1   presented at trial was sufficient to find beyond a reasonable doubt that he
 2   personally discharged a firearm, for purposes of Cal. Penal Code § 12022.53(e)(1);
 3   that he committed his crimes to carry out the activities of a criminal street gang, for
 4   purposes of Cal. Penal Code § 190.2(a)(2); or that he committed his crimes for the
 5   benefit of, at the direction of, or in association with a criminal street gang, for
 6   purposes of Cal. Penal Code § 186.22(b). See Doc 38 at 7. In doing so, petitioner
 7   attempts to expand the controversy beyond the issue raised by his petition. The
 8   habeas petition claimed only that the evidence presented at trial was insufficient to
 9   find beyond a reasonable doubt “that he was involved in the shooting”, i.e., that he
10   committed murder and attempted murder. See Doc 1 at 19-25.
11          With rare exceptions1, the Court is not required to consider evidence,
12   claims, or theories of relief presented for the first time in objections to an R&R.
13   See Wentworth v. Madden, 2017 WL 5310719, *1 (C.D. Cal. Nov. 13, 2017) (citing,
14
     inter alia, Brown v. Roe, 379 F.3d 742, 744-45 (9th Cir. 2002)). “Just as ‘courts
15
     usually do not consider arguments raised for the first time in a reply,’ . . . this Court
16
     ordinarily refuses to exercise that discretion to consider claims raised for the first time
17
     in objections to an R&R.” Davis v. Ponce, 2018 WL 2146390, *1 (C.D. Cal. May
18
     8, 2018) (Fairbank, J.) (citing, inter alia, Woolridge v. Madden, 2018 WL 1989511,
19
     *1 n.1 (C.D. Cal. Apr. 24, 2018) (Selna, J.)).
20
            Although petitioner is proceeding pro se, that does not excuse his
21
     noncompliance with exhaustion and pleading requirements. See Ross v. Williams,
22
     896 F.3d 958, 969 (9th Cir. 2018) (“Our holding in Corjasso [9th Cir. 2002]
23
     underscores the difference between our willingness to overlook technical mistakes
24
     and our unwillingness to supply ‘essential elements of the claim that were not initially
25          1

26
            See Akhtar v. Mesa, 698 F.3d 1202, 1208-1209 (9th Cir. 2012) and Jones v. Blanas, 393 F.3d
27   918, 935 (9th Cir. 2004).

28                                                  -2-
 1   pled’, even in the pro se context”) (quoting Ivey v. Bd. of Regents of Univ. of Alaska,
 2   673 F.2d 266, 268 (9th Cir. 1982)); Russell v. Wengler, 2008 WL 4279592, *7 (W.D.
 3   Wash. Sept. 16, 2008) (petitioner’s unfamiliarity with the law and limited education
 4   “will not excuse . . . failure to comply with the mandatory exhaustion requirements.”)
 5   (citing Hughes v. Idaho State Board of Corrs., 800 F.2d 95, 909 (9th Cir. 1986)).
 6         Petitioner does not identify any obstacle to him challenging the sufficiency
 7   of the enhancement evidence in his habeas petition. Moreover, he could have
 8   sought leave to amend his habeas petition to add such a claim. Yet petitioner
 9   never sought leave to amend in the year and a half that elapsed between his filing of
10   the petition (Doc 1) in February 2017 and the Magistrate Judge’s issuance of the
11   R&R (Doc 35) on August 27, 2018. See Kelly v. Hedgpeth, 2012 WL 1340365, *31
12   n.21 (C.D. Cal. Jan. 31, 2012) (refusing to consider ineffective-assistance claim
13   raised for first time in objections to R&R and stating, “Although the court recognizes
14
     petitioner’s pro se status, petitioner nevertheless had ample opportunity to present
15
     these claims at an earlier time, such as in an amended pleading, but failed to do so.”),
16
     R&R adopted, 2012 WL 1340313 (C.D. Cal. Apr. 16, 2012) (Gee, J.); accord Samples
17
     v. Ballard, 860 F.3d 266, 276 (4th Cir. 2017) (district court did not abuse its discretion
18
     in declining to hear claims asserted for the first time in objections to R&R, as
19
     petitioner “offered no justification for why he did not” show good cause for
20
     defaulting a claim in state court and “offers no argument as to why [district judge]
21
     should have permitted [him] to effectively amend his habeas petition in this manner.
22
     We can think of none either.”), cert. denied, – U.S. –, 138 S. Ct. 979 (2018).
23
           Finally, petitioner’s claims are not novel claims in an unsettled area of law. He
24
     does not contend that his new insufficient-evidence claim rests on some decision that
25
     the Supreme Court issued after he filed his habeas petition. See Sossa v. Diaz, 729
26
     F.3d 1225, 1231 (9th Cir. 2013). Accordingly, the Court declines to consider the
27
28                                              -3-
 1   new insufficient-evidence sentencing-enhancement claim asserted in petitioner’s
 2   objections. The Court intimates no opinion on the merits of such a claim. See Ross
 3   v. Williams, 896 F.3d 958, 969 (9th Cir. 2018) (“[W]e held that a pro prisoner’s
 4   complaint failed to state an equal protection claim, even where a document that was
 5   ‘part of the record before the district court’ would have provided a ‘viable’ basis for
 6   that claim.”) (quoting Byrd v. Maricopa Cty. Sheriff’s Dep’t, 629 F.3d 1135, 1139-40
 7   (9th Cir. 2011) (en banc) & citing Pena v. Gardner, 976 F.3d 469, 471 (9th Cir. 1992)).
 8
 9                                          ORDER
10         Petitioner’s objection [Doc # 38] is OVERRULED.
11         The Report and Recommendation [Doc # 35] is ADOPTED.
12         The petition for a writ of habeas corpus [Doc # 1] is DENIED.
13         Final judgment consistent with this order will be entered separately as required
14
     by Fed. R. Civ. P. 58(a). See Jayne v. Sherman, 706 F.3d 994, 1009 (9th Cir. 2013).
15
           This action is DISMISSED with prejudice. The case is TERMINATED (JS-6).
16
           IT IS SO ORDERED.
17
18   Dated: November 29, 2018
                                                     ____________________________
19
                                                         Hon. Valerie Baker Fairbank
20                                                   Senior United States District Judge
21
22
23
24
25
26
27
28                                             -4-
